Case 2:19-cv-04712-AB-ADS Document 24 Filed 04/30/20 Page 1 of 3 Page ID #:4828



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No.: 2:19-04712 AB (ADS)                                    Date:   April 30, 2020
 Title: Jonathan Daveilo Duke v. Josie Gastelo


 Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                 Kristee Hopkins                                None Reported
                  Deputy Clerk                             Court Reporter / Recorder

       Attorney(s) Present for Petitioner(s):       Attorney(s) Present for Respondent(s):
                  None Present                                   None Present

 Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THE
                        PETITION SHOULD NOT BE DISMISSED DUE TO
                        PENDING STATE APPEAL

 I.       INTRODUCTION
        Pending before the Court is a Petition for Writ of Habeas Corpus by a Person in
 State Custody (“Petition”), filed by Petitioner Jonathan Daveilo Duke (“Petitioner”), a
 California state prisoner, through counsel. [Dkt. No. 1].1 The Court’s review reveals that
 the Petition is subject to dismissal because an appeal is currently pending before the
 California Court of Appeal which may moot the instant federal Petition. The Court will
 not make a final determination regarding whether the federal Petition should be
 dismissed, however, without giving Petitioner an opportunity to address this issue. For
 the reasons discussed below, Petitioner is ORDERED TO SHOW CAUSE in writing
 by May 21, 2020 why the instant Petition should not be dismissed.

 II.      RELEVANT BACKGROUND
       On January 2, 2019, Petitioner filed a petition for resentencing in Los Angeles
 County Superior Court, pursuant to California Penal Code § 1170.95. [Dkt. No. 14, p. 3].
 The Superior Court denied the petition. [Id.].


 1   All citations to electronically-filed documents refer to the CM/ECF pagination.



 CV-90 (03/15) - KIL                  Civil Minutes – General                      Page 1 of 3
Case 2:19-cv-04712-AB-ADS Document 24 Filed 04/30/20 Page 2 of 3 Page ID #:4829



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No.: 2:19-04712 AB (ADS)                                   Date:    April 30, 2020
 Title: Jonathan Daveilo Duke v. Josie Gastelo

        On September 5, 2019, Petitioner, through counsel, filed a notice of appeal with
 the California Court of Appeal, Second Appellate District, appealing the Superior Court’s
 denial of the petition for resentencing. California Appellate Courts Case Information,
 2nd Appellate District, http://appellatecases.courtinfo.ca.gov (Case No. B300430). To
 date, that appeal is still pending and briefing has not been completed. See id.

 III.   PENDING STATE APPEAL MAY REQUIRE DISMISSAL OF PETITION

         The instant Petition may be subject to dismissal due to Petitioner’s pending state
 appeal. A pending state appeal renders a federal habeas petition subject to dismissal
 even if the claim raised in the federal petition is different from the issue raised in a
 pending state appeal. See Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983)
 (“When . . . an appeal of a state criminal conviction is pending, a would-be habeas
 corpus petitioner must await the outcome of his appeal before his state remedies are
 exhausted, even where the issue to be challenged . . . has been finally settled in the state
 courts.”). This is because, “even if the federal constitutional question raised by the
 habeas corpus petitioner cannot be resolved in a pending state appeal, that appeal may
 result in the reversal of the petitioner’s conviction on some other ground, thereby
 mooting the federal question.” Id. at 634 (internal citation omitted).

         A federal court will not intervene in a pending state criminal proceeding absent
 extraordinary circumstances involving great and immediate danger of irreparable harm.
 See Younger v. Harris, 401 U.S. 37, 45-46 (1971). Younger abstention is appropriate if
 the following three criteria are met: (1) the state proceedings are ongoing; (2) the
 proceedings implicate important state interests; and (3) the state proceedings provide
 an adequate opportunity to litigate federal constitutional claims. See Middlesex Cnty.
 Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). When Younger
 abstention is appropriate, the court must dismiss the action without prejudice. Beltran
 v. California, 871 F.2d 777, 782 (9th Cir. 1988) (as amended Mar. 30, 1989).

        Here, Petitioner has a state appeal pending before the California Court of Appeal.
 It appears the state proceedings are ongoing, as briefing is not yet complete. California
 Appellate Courts Case Information, 2nd Appellate District,
 http://appellatecases.courtinfo.ca.gov (Case No. B300430). The Court will need


 CV-90 (03/15) - KIL                 Civil Minutes – General                        Page 2 of 3
Case 2:19-cv-04712-AB-ADS Document 24 Filed 04/30/20 Page 3 of 3 Page ID #:4830



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

 Case No.: 2:19-04712 AB (ADS)                               Date:    April 30, 2020
 Title: Jonathan Daveilo Duke v. Josie Gastelo

 additional information to determine whether Younger abstention is appropriate in this
 case.

 IV.    CONCLUSION

       Petitioner is ORDERED TO SHOW CAUSE in writing by May 21, 2020 why
 the Court should not dismiss this action without prejudice under Younger and
 Sherwood. Petitioner must also provide a copy of his opening brief in case number
 B300430 with the California Court of Appeal.

       Respondent shall have seven (7) days from the date of service of Petitioner’s
 response to file a reply, if any.

       Petitioner is expressly warned that his failure to timely comply with
 this Order may result in the Court issuing an order dismissing for the
 reasons stated above, failure to prosecute, and/or failure to obey Court
 orders pursuant to Federal Rule of Civil Procedure 41(b).

        IT IS SO ORDERED.




                                                             Initials of Clerk kh




 CV-90 (03/15) - KIL              Civil Minutes – General                       Page 3 of 3
